Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

             Claims 1 - 20 are pending.  
           Claims 1, 11, 15 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein a proxy server receiving a request from a particular client to a particular webserver and a response corresponding to the request sent from webserver to client, and wherein receiving a wrapped request at a proxy server, and wherein reading a wrapped request at the proxy server in order to determine whether request includes a file download operation which implements removal of cross-origin resource sharing restrictions associated with a cross-origin resource sharing header at the proxy server, and wherein adding metadata to the response corresponding to the wrapped request at proxy server, such that metadata indicates whether the request includes a file download and a cross-origin resource sharing header, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 10 are allowed due to allowed base claim 1.  
Claims 12 - 14 are allowed due to allowed base claim 11.  
Claims 16 - 20 are allowed due to allowed base claim 15.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


/KYUNG H SHIN/                                                                                    3-17-2022Primary Examiner, Art Unit 2452